          Case 7:20-cv-05245-VB Document 32 Filed 03/25/21 Page 1 of 1



                                                                     USDC SONY
UNITED STA TES DISTRICT COURT                                        DOC Ui'v1ENT
                                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
APRIL HALE, individually, and LEN CLINE,
individually and on behalf of all others
                                                                     DOC#:-----,--__,;,___
                                                                     DATE FILED:        3   c).
                                                                                                  __I
                                                                                                  0)
similarly situated,

                                   Plaintiffs,
                 -against-                                           20 CIVIL 5245 (VB)

                                                                      JUDGMENT
TELEDOC HEAL TH, INC.,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 25, 2021, defendant's motion to dismiss is

GRANTED and the motion to stay is DENIED as moot; accordingly, this case is closed.

Dated: New York, New York

          March 25, 2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                       Deputy ClerK
